DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 13 September 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The Examiner notes that there is no English language summary of the following cited references: JP 2003-340950, JP 2004-009510, JP 2004-244036, JP 2004-345141, JP 2006-008205, JP 2010-105312, JP 2010-241124, JP 2016-172577, JP H09-076436, JP S57-030368, JP S59-054558, and JP S61-011757.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8 each recite the phrase “weaving the two or more uniaxially oriented members through the linear low-density polyethylene layer”.  It is unclear how the uniaxially oriented members can be woven though the linear low density polyethylene layer when the linear low density polyethylene layer is actually a layer of the members. In other words, it is unclear how the uniaxially oriented members can be woven through themselves. Applicant’s specification does not provide a clear description or indication on how to interpret the claim language in question. As such, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claims. Claims 2-7, 9, and 10 inherit the deficiency of claim 1 of claim 8.  Appropriate action is required.  For the purpose of examination, the Examiner will interpret a woven, structure formed from uniaxially members comprising a LLDPE layer disposed on a thermoplastic layer as reading on a mesh-like structure obtained by weaving the two or more uniaxially oriented members through the linear low-density polyethylene layer 
Claims 1 and 9 each recite the limitation "the melted linear low-density polyethylene layer".  There is insufficient antecedent basis for this limitation in the claim. It is noted that there is no introduction of a melted linear low-density polyethylene layer and the claims do not recite that the linear low-density polyethylene layer laminated on at least one side of the thermoplastic resin layer recited in claims 1 and 8 is melted.  As such, the Examiner contends that there is insufficient antecedent basis for the claimed limitation "the melted linear low-density polyethylene layer".  For the purpose of examination, the Examiner will interpret a linear low-density polyethylene layer disposed on a thermoplastic layer as reading on the claimed melted linear low density 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi et al., JP 2003-211604 (“Kurahashi”)(machine translation provided herewith) in view of Kimura et al., US 5,861,202 (“Kimura”). Yan et al., Effect of long chain branching on rheological properties of polyethylene, Polymer, 40, 1999 (copy provided herewith) is relied upon as an evidentiary reference for claim 2.
Regarding claims 1, 8, and 9, Kurahashi discloses an alcohol transpiration agent filled package formed from a fabric reinforced laminate packaging material comprising a polyamide resin film layer and fabric layer [0001, 0013, 0014-0020, 0037, 0040]. The polyamide resin film layer may be printed [0042].  The package is formed by 
Kurahashi is silent regarding the fabric layer comprising two or more uniaxially oriented members which comprise a linear low density polyethylene (LLDPE) layer. 
Kimura discloses a heat-sealable, mesh-like fabric that is useful for producing reinforced laminated bodies (abstract, col. 1 lines 9-21, col. 3 lines 21-29, col. 10 lines 20-26, claim 24).  The fabric has high adhesion strength and excellent mechanical strength (col. 1 lines 14-21). Kimura teaches laminating the fabric to a base material to produce products such as bags (i.e. packaging) (col. 1 lines 9-21, col. 3 lines 30-32, col. 14 lines 46-56).  The base material may be a synthetic resin film sheet (col. 14 lines 7-9, claim 24). 
The fabric is formed by laminating or weaving together at least two uniaxially stretched laminates (i.e. uniaxially oriented members) (col. 3 lines 11-29, col. 10 lines 30-42). Each laminate comprises a first thermoplastic layer (I) on at least one side of which is an adhesion layer (II) (col. 3 lines 11-29, col. 10 lines 30-42). The melting point of the first thermoplastic layer (I) is higher than the melting point of the adhesion layer (II) (col. 2 lines 30-41).
The adhesion layer (II) is formed from an α-olefin (co)polymer (A) and an olefin-based polymer (B) (col. 3 line 61-col. 4 line 4). The olefin-based polymer (B) may be LLDPE (col. 8 lines 32-52).  Kimura goes on to teach producing the α-olefin (co)polymer inter alia, 1-butene and 1-octene (col. 4 lines 16-19).  The organic aluminum compound is preferably aluminoxane (col. 6 lines 47-56).  The α-olefin (co)polymer (A) preferably has a density of 0.89 to 0.93 g/cm3 (col. 7 lines 50-53).  
While Kimura does not explicitly recite that the α-olefin (co)polymer (A) is a linear low density polyethylene (i.e. LLDPE), the Examiner notes that the α-olefin (co)polymer (A) disclosed by Kimura is identical to or substantially identical to the LLDPE disclosed by Applicant in terms of the catalyst system relied upon to produce the (co)polymer, the species of suitable comonomers, and the density of (co)polymer (see paragraphs 0026-0029 of Applicant’s specification as filed).  Furthermore, it is noted that Applicant’s specification discloses that the polymerization of the LLDPE of the instantly claimed invention is specifically disclosed in JP H8-169076A which is the Japanese version of US 5,861,202 to Kimura et al. relied upon in the instant rejection (see paragraph 0029 of Applicant’s specification).  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the teachings of Kimura intrinsically encompass a LLDPE resin as claimed (see MPEP 2112 V).  As such, either an α-olefin (co)polymer (A) or the olefin-based polymer (B) reasonably read on the claimed LLDPE.
Kurahashi and Kimura are both directed towards laminate materials which are suitable for forming packaging wherein the laminate material comprises a fabric reinforcing layer comprising a fabric made of at least two materials having different 
The fabric reinforced laminate of the package of modified Kurahashi would have comprised a mesh-like fabric layer laminated to a polyamide resin. The fabric layer would have been formed by laminating or weaving together at least two uniaxially oriented members wherein each member comprises a first thermoplastic layer (I) on at least one side of which is a layer of LLDPE. The polyamide film would have been in contact with and thus bonded to the mesh-like fabric layer through the LLDPE layer(s) of the uniaxially oriented members of the fabric layer.
Regarding claim 2, modified Kurahashi is silent regarding the polyethylene of the adhesion layers of the mesh-like fabric having long chain branching. However, Kimura teaches that the α-olefin (co)polymer (A) component of the adhesion layers of the mesh-like fabric may be formed using a monocyclopentadienyl titanium catalyst comprising a titanium active center bridged with a heteroatom (col.5 line 40-col. 6 line 46). Yan evidences that during metallocene catalyzed polymerization, polymer chains terminated by formed by β-elimination mechanisms bear terminal double bonds at their chain ends. These chains can act as vinyl macromonomers in further polymerization. Yan goes on to evidence that constrained geometry catalyst based on Group IV transition metals (including titanium) covalently bonded to a monocyclopentadienyl ring and bridge with a heteroatom unit allow the transition metal center to be open to 
Regarding claim 3, Kimura teaches forming the adhesion layers of the mesh-like fabric from a metallocene catalyzed polyethylene (col. 4 line 23-col. 6 line 46). Kimura also teaches that the mesh-like fabric can be made by weaving (col. 10 lines 30-42).  Additionally, Kimura’s teaching establishes that woven and non-woven fabrics were art recognized to be equivalent for the purpose of reinforcing packaging laminates.
Regarding claim 4, Kurahashi teaches that the polyamide film layers for the package are alcohol permeable [0013].
Regarding claim 5, one of the adhesion layers of the uniaxially stretched members of the mesh-like fabric disclosed by Kimura reads on a first polyethylene layer while the other adhesion layer reads on a second polyethylene layer. As is established above, Kimura reasonably teaches forming the adhesion layers from a polyethylene which may be a LLDPE. For the olefin-based polymer (B) Kimura teaches that it may be a LLDPE resin having a density of from 0.91 to 0.94 g/cm3 and a MFR of 1 to 20 g/10 mins (col. 8 lines 38-45).  Alternatively, Kimura teaches that the α-olefin (co)polymer (A) may have a density of from 0.89 to 0.93 g/cm3
Regarding claim 6, Kimura teaches forming the mesh-like fabric from uniaxially stretched tapes (col. 3 lines 16-20).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi in view of Kimura as applied to claim 8 above, and further in view of Canonico, Paolo, WO 2004/003426 A1 (“Canonico”)(machine translation provided herewith).
Regarding claim 10, as is described above, modified Kurahashi teaches a package which meets all the limitations of claim 8. Additionally, Kurahashi teaches that the polyamide resin film may be back printed (i.e. printed on the underside) [0042]. As such, Kurahashi teaches printing between the fabric layer and the polyamide resin film.
Modified Kurahashi is silent regarding the presence of polar functional groups at a laminate surface portion between mesh-like fabric layer and the printed surface.
Canonico discloses a method of improving the adhesion between polymeric fabric layers and polymeric film layers wherein the polymer of the fabric layer and film layer differs (abstract, page 2 ¶ 13, page 6 ¶ 1, 2).  The method involves plasma treating the fabric layer in order to impart new oxidized chemical groups (i.e. polar groups) (page 3 ¶ 1, 4, 6, 10).  
Modified Kurahashi and Canonico are both directed towards laminate materials comprising a polymer fabric layer laminated to a polymer film layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have plasma treating the mesh-like fabric of the laminate material of the package of modified Kurahashi as taught by Canonico with the expectation of improving the adhesion between the mesh-like fabric and the adjacent polyamide layer.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner notes that after an extensive search valid prior art which teaches a mesh-like structure which either explicitly or implicitly exhibits the characteristics recited in claim 7 was not be found. The Examiner also notes that US 2016/0361905 (or US 10,328,630) to Ibayashi et al. teaches a mesh-like structure which exhibits the characteristic recited in claim 7 however the assignee of Ibayashi et al. application was JX Nippon Oil and Energy Corp. which, upon merging with TonenGeneral Group, became JXTG Nippon Oil and Energy company which is the assignee of the instant application.  As such, US 2016/0361905 is understood to not be valid prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782